ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
L3 Harris Technologies, Inc.                    ) ASBCA No.          62438
                                                )
Under Contract No.       N00164-11-G-WS44       )

APPEARANCES FOR THE APPELLANT:                     Paul E. Pompeo, Esq.
                                                   Nathaniel E. Castellano, Esq.
                                                    Arnold & Porter Kaye Scholer LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Kara M. Klaas, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $1,761,873.
Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from September 18,
2019 until date of payment.

       Dated: June 2, 2020



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62438, Appeal of L3 Harris
Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 2, 2020




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2